Information Disclosure Statement
1.	The information disclosure statement, filed March 17, 2021, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
REASONS FOR ALLOWANCE
2.	Claims 1-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the newly cited prior art of record on the IDS filed 03/17/2021.
	JP2015530768 (A) discloses a control apparatus, control method and program for controlling a hierarchized network and generating a topology in a second layer different from a first layer based on an operation policy for the network and paths in the first layer of the network (See JP2015530768 (A), Abstract).
	JP2014063418 (A) discloses a management program, method, device and information processing system including a plurality of calculation nodes 51A to 51D and (See JP2014063418 (A), Abstract).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 14), including deciding, as a configuration of one network formed by connecting a plurality of nodes having a communication function, a configuration of a plurality of distributed networks included in the one network and specific links for forming the one network by connecting the plurality of distributed networks based on a cluster hierarchical structure corresponding to a formation process of the one network which is formed as a result of sequentially adding links, which connect the nodes, based on a connection weight decided in accordance with a degree of spread or complexity of the network after connection; and switching the configuration of the network by logically enabling or disabling the specific links on request at least in a state where links other than the specific links are enabled.	Each of independent claims 1 and 15 are narrower in scope than independent claim 14, as each of independent claims 1 and 15 perform limitations substantially as described in method claim 14 and also contain additional features than method claim 14; therefore, they are also allowed.
	Dependent claims 2-13 further limit allowed independent claim 1; therefore, they are also allowed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441